Title: To Thomas Jefferson from Charles Willson Peale, 19 May 1804
From: Peale, Charles Willson
To: Jefferson, Thomas


          
            Dear Sir
            Museum May 19. 04.
          
          Yours of the 15th Instant received yesterday. The Cabinet work of your Polygraph is nearly complete, it is a neat and good piece of work but without any ornaments of fineering.
          I am now making tryal of the machinery and finding some advantage by a different length of the horozontal part. I have ordered such to be made as I think will best suit the desk; something shorter than that you have in use. In writing to the bottom of the Paper you will find it necessary to place a book under your hand—as the paper reaches to bottom of the Desk.
          I have keept too closely to your drawing in the North & South view—was puzzled to get room for the Ink-holders, however that is got over by making the body of the Desk something deeper, & cuting off the top of the S.W. corner of the drawer a small part, yet leaving a sufficient space for 4 or 5 quires of Paper
          It is my wish to make sufficient tryal of the machine before I pack it up, and, which shall be done with all convenient speed.
          I have not wrote to Mr. Barnes for money because it is my intention first to supply you with such a machine as will please you in every respect. 
          I am with great esteem your friend
          
            C W Peale
          
        